Citation Nr: 1550799	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  07-36 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tooth and gum problems for the purpose of receiving VA outpatient treatment. 
 
 2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2006, September 2007, and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In addition to the issue of entitlement to service connection for tooth and gum problems, this appeal initially included claims seeking increased ratings for the Veteran's service-connected bilateral pes planus, generalized anxiety disorder, sinusitis, and allergic rhinitis.  In September 2010, the Board remanded the issue of entitlement to service connection for tooth and gum problems, as well as the aforementioned increased rating issues, for further development.  Thereafter, the increased rating issues were adjudicated in a January 2014 Board decision and, in that decision, the Board determined that a TDIU claim had been raised as part and parcel of the increased rating claims.  The Board remanded the TDIU issue for additional development, to include providing the Veteran with VA examinations regarding the impact of his service-connected disabilities on his employability.  The Board also remanded the claim of service connection for tooth and gum problems, as that issue is inextricably intertwined with the TDIU claim, given that one of the classes of eligibility for such treatment is a total disability rating.  The appeal was remanded again in July 2014 because the AOJ took no action to complete the directives of the January 2014 remand.  

In numerous statements, the Veteran clarified that he was seeking dental treatment only, not compensation, for his claimed dental condition.  See, e.g., January 2008 Notice of Disagreement; November 2008 Correspondence.  A claim for dental disability generally should be considered a claim for compensation unless the Veteran specifically claims dental treatment only.  M21-1MR, IX.ii.2.2.d.  The Board has characterized the issue accordingly on the title page of this decision.

As noted by the Board in its January 2014 decision, in statements dated in December 2010, July 2012, and July 2013, the Veteran moved to vacate and reverse a January 1971 rating decision of the Winston-Salem RO denying service connection for sinusitis on the basis that clear and unmistakable error (CUE) was committed in that decision.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran has the following service-connected disabilities: (i) chronic rhinitis, rated as 30 percent disabling; (ii) generalized anxiety disorder, rated as 30 percent disabling; (iii) bilateral pes planus, rated as 30 percent disabling; (iv) tinnitus, rated as 10 percent disabling; (v) sinusitis, rated as 10 percent disabling; (vi) esophageal hiatal hernia with gastroesophageal reflux disease, rated as 10 percent disabling; and (vii) bilateral hearing loss, rated as noncompensable.  

2.  The evidence of record is in relative equipoise as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.

3.  The Veteran is in receipt of a TDIU, thereby making him eligible for class IV VA outpatient dental treatment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3,102, 3.340, 3.341, 4.3, 4.16 (2015).

2.  The criteria for class IV VA outpatient dental treatment are met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 17.161 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant entitlement to a TDIU and VA outpatient dental treatment is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to this claim.

TDIU

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for the following disabilities: (i) chronic rhinitis, rated as 30 percent disabling; (ii) generalized anxiety disorder, rated as 30 percent disabling; (iii) bilateral pes planus, rated as 30 percent disabling; (iv) tinnitus, rated as 10 percent disabling; (v) sinusitis, rated as 10 percent disabling; (vi) esophageal hiatal hernia with gastroesophageal reflux disease, rated as 10 percent disabling; and (vii) bilateral hearing loss, rated as noncompensable.  These disabilities combine to an 80 percent rating.  As noted above, for the purpose of a TDIU analysis, disabilities affecting a single body system are to be treated as one disability.  See 38 C.F.R. § 4.16(a)(1).  The Veteran's combined disability rating for his chronic rhinitis and sinusitis is 40 percent.  See 38 C.F.R. §4.26.  Treating the Veteran's disabilities affecting his respiratory system as one disability, the Veteran has at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more, and he thus meets the schedular requirements for a TDIU.

Thus, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  The Board takes judicial notice that this amount was $12.316 (for one person under the age 65) in 2014, which is most recent year for which poverty level data was published.  In 2013, it was $12,119 and in 2012, it was $11,945.  See Department of Commerce, Bureau of the Census, Poverty Thresholds, http://www.census.gov/hhes/www/poverty/data/threshld/; see also Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) (holding that judicial notice may be appropriate for facts that are "not subject to reasonable dispute"). 

Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  "Marginal employment, for example, as a self-employed farmer or other person, while employed in his or her own business, or at odd jobs or while employed at less than half the usual remuneration will not be considered incompatible with a determination of unemployability, if the restriction, as to securing or retaining better employment, is due to disability." 38 C.F.R. § 4.17(a); see also Moyer v. Derwinski, 2 Vet. App. 289, 295 (1992) (applying the definition of "marginal employment" in § 4.17(a), which concerns TDIU pension claims, to TDIU a compensation claim).  

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  

The Veteran contends that his service-connected disabilities render him unable to maintain gainful employment.  Specifically, he asserts that his anxiety disorder prevented him from working at a public job, so he has worked as a self-employed carpenter doing odd jobs for many years.  He also asserts that he has only been able to take small jobs with minimal responsibility because of his anxiety disorder.  The Veteran contends that his bilateral foot condition causes severe pain and affects his ability to work for long periods of time without rest and that his rhinitis and sinusitis cause him to be short of breath.  He contends that his GERD causes severe heartburn and pain, which interfere with his ability to work, and that his tinnitus and bilateral hearing loss distract him and cause him to misunderstand directions.  See February 2015 Statement in Support of Claim; July 2013 Statement in Support of Claim; November 2005 Correspondence.

In the Veteran's February 2015 formal application for a TDIU (VA Form 21-8940), the Veteran reported that he works as a self-employed carpenter and handyman and that he has done so since approximately 1972.  He indicated that he works ten to twelve hours per week and that the most he ever earned in one year was approximately $13,500 sometime between 1987 and 2005.  Recent tax records show that the Veteran earned $4121 doing odd jobs and carpentry in 2014 and $4262 doing odd jobs and carpentry in 2013.  In a November 2005 statement, the Veteran reported that he earned $10,592 in 2004 and $6,471 in 2003.  

During a December 2010 VA nose, sinus, larynx, and pharynx examination, the Veteran reported two non-incapacitating episodes of sinusitis per year, each lasting 7 to 14 days, with symptoms of headache, fever, purulent drainage, and sinus pain.  The Veteran also indicated that he has recurrent bouts of sneezing and rhinorrhea if exposed to volatiles such as household cleaners or toiletries.  The VA examiner indicated that the Veteran's sinusitis and rhinitis had significant effects on the Veteran's occupation in that the Veteran has to avoid volatiles such as chemicals. 

During a December 2010 VA esophagus and hiatal hernia examination, the Veteran reported weekly nausea and episodes of painful esophageal distress several times per day.  The Veteran also reported heartburn several times per week.  The examiner indicated that the Veteran's esophageal hiatal hernia/GERD had no significant effects on his usual occupation or activity of daily living.  

During a December 2010 VA feet examination, the Veteran reported pain while standing, walking, and at rest, as well as stiffness, fatigability, and lack of endurance while standing and walking.  The Veteran also reported flare-ups one to three times per day brought on by prolonged walking or standing that are relieved by rest.  He indicated that he was unable to stand for more than a few minutes and able to walk less than a quarter of a mile.  The examiner indicated that the Veteran's bilateral foot condition had significant general occupational effects due to decreased mobility and pain; prevented exercise and sports; had severe effects on chores, shopping, recreation, and driving; had moderate effects on traveling, bathing, and dressing; had mild effects on toileting and grooming; and had no effects on feeding.

During a January 2011 VA mental disorders examination, the Veteran reported chronic difficulty with restlessness, subjective and muscular tension, easy fatigability, and frequent worry.  He reported that when he first returned from the Army, he felt "very closed in and tense and work," but that he found that by working as a residential repairman/handyman, he could control his environment and manage his anxiety better.  On examination, the Veteran's mood was anxious, and he was easily distracted.  The Veteran was unable to spell a word forward and backward, and the examiner noted that "anxiety at the prospect of being evaluated interfered with [the Veteran's] performance."  The examiner noted that the Veteran had panic attacks in that he was anxious in tight places or when he is surrounded by people.  The Veteran reported periods of being afraid of losing control or taking off running, tingling, numbness, shaking, dizziness, lightheadedness, and shortness of breath.  The Veteran indicated that he has had panic attacks sporadically for years, but none in the past 18 months because he has learned to avoid situations that cause them, especially being surrounded by people, going to the doctor, heights, or being in tight spaces.  The Veteran reported that he continues to experience anxiety of lesser intensity on most days, and he gave examples of signing in at a doctor's office or doing paperwork at a bank, which cause him to shake, make clerical errors, and forget what people say to him due to his anxiety.  

The examiner indicated that the Veteran's current GAF score was 52 based on moderate anxiety symptoms and moderate occupational impairment.  The examiner opined that the Veteran had occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks.  The examiner summarized that the Veteran experiences chronic generalized anxiety symptoms including concentration problems, muscular tension, shaking, aching, tiredness, pounding heart, ruminative worries, and occasional shortness of breath.  The examiner noted that the Veteran "also has long-standing difficulty tolerating being inside groups of people or in crowded spaces" and that the Veteran's symptoms "will prevent him from working in confined spaces or in close proximity to others...[and] will also periodically distract him, create a need to check and recheck his work, and overall reduce his work efficiency."

During an April 2015 VA hearing loss and tinnitus examination, the Veteran reported that his hearing loss causes him to misunderstand what people say and that it is "embarrassing having to say what."  He reported that his tinnitus is distracting and makes it difficult to concentrate.  The examiner opined that with proper hearing protection and/or adaptive devises, the Veteran has no work restrictions for hearing loss or tinnitus.  

During an April 2015 VA sinusitis/rhinitis examination, the Veteran reported experiencing headaches four to five times per week and non-incapacitating episodes of sinusitis seven or more times in the past 12 months.  The examiner opined that the Veteran's sinusitis and rhinitis do not impact the Veteran's ability to work.

During an April 2015 VA mental disorders examination, the Veteran reported that his anxiety was triggered by crowds and social situations.  He also reported a fear of having panic attacks, and the examiner noted that the Veteran's avoidance of panic attacks "has contributed to a maladaptive change in his functioning with increased avoidance causing decreased quality of life."  The Veteran reported that he still works at odd jobs a few hours a week.  The examiner indicated that the Veteran had the following symptoms: anxiety, panic attacks that occur weekly or less often, mild memory loss, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including a work or a work like setting, and intermittent inability to perform activities of daily living.  Regarding the Veteran's functional status, the examiner indicated that the Veteran has intrusive thoughts which interfere with the ability to stay focused on the task at hand and that the Veteran has significant difficulty functioning around other people, has difficulty functioning as a team member, and feels uncomfortable around others.  

During a May 2015 esophageal conditions examination, the Veteran reported that he gets reflux, heartburn, and pain when he bends over.  The examiner opined that the Veteran's esophageal conditions did not impact his ability to work.  However, in a separate Individual Unemployability Statement, the examiner indicated that the Veteran was limited to sedentary work due to his hiatal hernia with GERD.  

During a May 2015 VA foot conditions examination, the Veteran reported pain and swelling of his feet bilaterally.  On examination, the examiner indicated that there was objective evidence of pain bilaterally and that pain on weight-bearing contributed to functional loss.  Additionally, the examiner indicated that the Veteran had additional functional loss during flare-ups or when the feet were used repeatedly over a period of time, which the examiner described as an inability to walk.  The examiner opined that the Veteran's bilateral foot condition did not impact his ability to work.  However, in a separate Individual Unemployability Statement, the examiner indicated that the Veteran was limited to light work due to his bilateral foot condition.

After careful consideration, the Board finds that the Veteran meets the requirements for a TDIU.  The Board notes that while the Veteran continues to work part time doing odd jobs, this marginal employment is not considered substantially gainful employment.  Tax records show that the Veteran earned less than $5,000 per year in 2013 and 2014, which is well below the poverty threshold for one person.  Moreover, he has credibly stated that his income since 2005 was similarly minimal.  Even assuming the annual Veteran's income may have at times exceeded the poverty threshold, the Board finds upon these facts that the Veteran's work as a self-employed carpenter constituted marginal employment as the Veteran only worked a few hours each day doing odd jobs in a protected environment.  See 38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (holding that an "ability to work only a few hours a day or only sporadically," such as maintaining part-time self-employment as a counselor and tutor, is not to be considered an "ability to engage in substantially gainful employment").

Moreover, the evidence of record shows limitations on the Veteran's ability to work that are indicative of the Veteran only being capable of marginal employment, rather than substantially gainful employment.  In this regard, the January 2011 VA examiner opined that the Veteran's anxiety disorder symptoms "will prevent him from working in confined spaces or in close proximity to others...[and] will also periodically distract him, create a need to check and recheck his work, and overall reduce his work efficiency."  The April 2015 VA examiner noted that the Veteran's occupational functioning is limited because the Veteran has intrusive thoughts which interfere with the ability to stay focused on the task at hand, has significant difficulty functioning around other people, has difficulty functioning as a team member, and feels uncomfortable around others.  This evidence shows that the Veteran's anxiety disorder significantly affects his ability to engage in any form of substantially gainful employment, particularly those that he would be qualified for due to his education and limited training.

Further, the fact that the Veteran can do light or sedentary tasks, as found by the May 2015 VA examiner, does not equate to a finding that he is able to secure and follow a substantially gainful occupation.  The mere theoretical ability of the Veteran to perform some unidentified light or sedentary occupation is insufficient to find against the claim.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  Here, the Veteran's training and prior job experience have not realistically prepared him for many productive light or sedentary occupations.  The Veteran's service records reveal that he worked as a hospital orderly prior to service.  The Veteran did not graduate from high school and obtained a GED in service.  After leaving the service, the Veteran worked as a carpenter and handyman.  There is no evidence that the Board can discern that the Veteran possesses the training or work experience which would permit him to obtain or retain a job requiring solely light or sedentary tasks.  Rather, the evidence strongly indicates that his training and job experience is limited to professions which require the very type of physical activity that is now precluded by his service-connected GERD and bilateral foot condition.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After considering the evidence for and against the claim, the Board finds the evidence at least equipoise as to whether the Veteran's service-connected disabilities have rendered him unemployable.  As such, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the Board finds that the Veteran has been unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities for the entire appeal period.  The claim, therefore, is granted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

Dental Treatment

By way of this decision, the Veteran has been granted a TDIU.  Thus, he meets the requirement for class IV VA outpatient dental treatment and is thereby entitled to receive any needed dental treatment.  38 C.F.R. § 17.161(h).  Hence, his claim is granted.


ORDER

Entitlement to a TDIU is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to class IV VA outpatient dental treatment is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


